DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and the species of  polyurethane network, polyacrylamide hydrogel polymer and washable composite, claims 30-33, 35-42, 44 and 46 in the reply filed on 2 August 2022  is acknowledged.
Claims 34, 43, 45 and 47-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the fiber " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30, 31, 33 and 35 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by US2017/0307779A1 (Marullo). 
Regarding claims 30 and 31, Marullo teaches an elastomer-hydrogel hybrid comprises an interpenetrating polymer network resulting in a delamination-resistant bond ([0006], [0033] and [0043]), wherein the bond comprises a Si-O-Si bond([0035]), which meets the  siloxy covalent bond.   
	Regarding claims 33 and 35, Marullo teaches the elastomer is a silicone elastomer ([0006],  and the hydrogel includes an  acrylate based polymer ([0023]).

Claims 30, 32,  33, 35-36, 38-40, 42,  44 and 46  are rejected under 35 U.S.C 102(a)(2)as being anticipated over US 2019/0070826A1 (Zhao) as evidenced by "Transparent hydrogel with enhanced water retention capacity by introducing highly hydratable salt," Bai, et. al., Applied Physics Letters, 2014,Vol.105 151903 (hereinafter Bai), which is listed in Applicant’s information disclosure statement.
 Regarding claim 30, Zhao teaches a composition comprises  hydrogel-elastomer hybrids ([0005]), wherein the hydrogel polymer network and the elastomer polymer network are covalently crosslinked (abstract, [0005]-[0008],[0040], [0052],[0057] and [0059]), which meets the claimed composite. 
 Regarding claim 33, Zhao teaches the elastomer polymer network including polyurethane ([0041] and [0044]).
Regarding claim 35, Zhao teaches the hydrogel polymer network including polyacrylamides, alginates, etc. ([0007], [0044] and [0050]).
Regarding claims 36, 39, 44 and 46,  Zhao teaches the hybrid is anti-dehydrating and exemplifies a hydrogel comprising calcium sulfate (([0054] Table), which meets the limitation of a hygroscopic salt.  Zhao  further discloses that  highly hydratable salts may be introduced to hydrogels to enhance water retention capacity ([0070]), and the hydratable salts include  NaCl, LiCl, KAc, magnesium chloride,  etc.,  as evidenced by Bai (151903-1), which was incorporated by reference in its entirety by Zhao ([0070]) . 
Regarding claims 32 and  38,  Zhao teaches a hydrogel is coated with  the elastomer layer or positioned with two elastomer layers to prevent dehydration of hydrogels ([Figure 4A, [0010], [0027] and [0046]).
Zhao further exemplifies the water content is stable under ambient conditions ([0027], [0070] and Figure 4).
Regarding the stability of hydrogel water content at above the boiling temperature of water,
since  Zhao as evidenced by Bai  teaches  the same composition containing the same hydrogel polymer encapsulated by the same elastomer, the water content stability would inherently be the same as claimed. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
	Regarding claim 40, Zhao exemplifies stretchable hydrogel circuit pattern ([0041] and Figure 6A), wherein the hydrogel takes the dimension of a fiber or a conductive cable (Figure 6A), which meets ” the form” of a fiber. 
	Regarding claim 42, Zhao teaches that the hybrid can be used in wet environment and  immersed in water thus washable ([0064]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 is  rejected under 35 U.S.C. 103 as being unpatentable over Zhao as evidenced by Bai in view of Marullo.
The teachings of Zhao as evidenced by Bai are set forth above. 
While teaching covalent crosslinking between elastomers and hydrogels([0005]),  Zhao does not disclose the bond is siloxy bond.
Marullo teaches that divinyl siloxane is an effective crosslinking agent to form covalent attachment between elastomer and hydrogels ([0043]), which anticipates the formation of Si-O-Si covalent bond between the elastomer and the hydrogels.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the dinvinyl siloxane crosslinking agent of Marullo in the method of Zhao since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to  form covalent crosslinking between  a elastomer with a hydrogel. See MPEP 2143 (D).

Allowable Subject Matter
Claim 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766